                                   150ThirdAvenueSouth
                                                                                     www.pnfp.com
                                   Suite900
                                   Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                     Account
RETURNSERVICEREQUESTED                                                             LivingscapesLLC
                                                                                     XXXXXXXX2655




                                LivingscapesLLC
                                DebtorInPossession
                                148StonecrestDrive
                                Nashville,TN372095236




StatementofAccount                                                                                      Horizon75


 Balance1/01/21                         Summary
 $377.02Ͳ
                                               Credits      + $33,600.00
 Balance1/31/21                         Interest     + $.00
 $7,965.21                              Debits       Ͳ $25,257.77

CreditTransactions
Deposits
1/04            OLBTransferfrom*236to*655Transfer          1,000.00
1/07            OLBTransferfrom*236to*655Transfer          5,600.00
1/13            OLBTransferfrom*236to*655Transfer          9,400.00
1/21            OLBTransferfrom*236to*655Transfer         10,600.00
1/29            OLBTransferfrom*236to*655Transfer          7,000.00
TotalCredits                                                      $33,600.00



DebitTransactions
OtherDebits
1/08            0190AWWVLIVINGSPAYROLL0190AWWV                 81.00
                1582663830LIVINGSCAPES
1/08            0190AWWVLIVINGSPAYROLL0190AWWV               1,054.83
                1582663830LIVINGSCAPES
1/08            0190AWWVLIVINGSPAYROLL0190AWWV               1,915.23
                1582663830LIVINGSCAPES




                                                                                                                 Page1of6
 Case 3:20-bk-03561              Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47                        Desc
                                     Payroll Checking Page 1 of 6
                                                                  Page2of6
Case 3:20-bk-03561   Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47          Desc
                         Payroll Checking Page 2 of 6
AccountNumber:XXXXXXXX2655


1/15            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                           81.00
1/15            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                         1,943.79
1/15            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                         2,941.10
1/22            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                           82.50
1/22            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                         2,174.29
1/22            0190AWWVLIVINGSPAYROLL0190AWWV1582663830LIVINGSCAPES                         3,264.67

Checks
1/05            Check2005                                                                                         561.49
1/08            Check20127*                                                                                       411.95
1/11            Check20128                                                                                        410.43
1/08            Check20129                                                                                        469.70
1/12            Check20130                                                                                        246.78
1/12            Check20131                                                                                        270.66
1/12            Check20132                                                                                        254.74
1/19            Check20133                                                                                        411.92
1/15            Check20134                                                                                        579.06
1/19            Check20135                                                                                        588.31
1/15            Check20136                                                                                        646.65
1/20            Check20137                                                                                        628.46
1/20            Check20138                                                                                        683.32
1/20            Check20139                                                                                        663.60
1/19            Check20140                                                                                        588.32
1/22            Check20141                                                                                        688.17
1/25            Check20142                                                                                        747.98
1/25            Check20143                                                                                        820.58
1/26            Check20144                                                                                        651.64
1/26            Check20145                                                                                        708.11
1/26            Check20146                                                                                        687.49
TotalDebits                                                                                                 $25,257.77
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                        $3,352.64      AnnualPercentageYieldEarned                   .00%

InterestEarnedThisPeriod                                $.00      DaysinPeriod                                      31

InterestPaidYeartoDate                                 $.00      InterestPaid                                     $.00



ITEMIZATIONOFTOTALNSF/OVERDRAFTANDRETURNEDITEMFEES
                                                                  TotalForThisPeriod               TotalYearͲtoͲDate

 TotalPreviousYearNSF/OverdraftPaidItemFees                                                                 $76.00

 TotalPreviousYearNSF/OverdraftReturnItemFees                                                               $76.00




                                                                                                                    Page3of6
 Case 3:20-bk-03561               Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47                      Desc
                                      Payroll Checking Page 3 of 6
AccountNumber:XXXXXXXX2655


DAILYBALANCEINFORMATION
1/01                       377.02Ͳ     1/12            546.17    1/22                4,581.01
1/04                       622.98      1/13           9,946.17   1/25                3,012.45
1/05                           61.49   1/15           3,754.57   1/26                 965.21
1/07                      5,661.49     1/19           2,166.02   1/29                7,965.21
1/08                      1,728.78     1/20            190.64
1/11                      1,318.35     1/21          10,790.64




                                                                                      Page4of6
 Case 3:20-bk-03561       Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47   Desc
                              Payroll Checking Page 4 of 6
AccountNumber:XXXXXXXX2655                                        Date                1/29/21
                                                                    PrimaryAcctNo.    XXXXXXXX2655




         #2005          01/05/2021        $561.49     #20127      01/08/2021           $411.95




         #20128         01/11/2021        $410.43     #20129      01/08/2021           $469.70




         #20130         01/12/2021        $246.78     #20131      01/12/2021           $270.66




         #20132         01/12/2021        $254.74     #20133      01/19/2021           $411.92




         #20134         01/15/2021        $579.06     #20135      01/19/2021           $588.31




         #20136         01/15/2021        $646.65     #20137      01/20/2021           $628.46
                                                                                              Page5of6
       Case 3:20-bk-03561       Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47      Desc
                                    Payroll Checking Page 5 of 6
AccountNumber:XXXXXXXX2655                                        Date                1/29/21
                                                                    PrimaryAcctNo.    XXXXXXXX2655




         #20138         01/20/2021        $683.32     #20139      01/20/2021           $663.60




         #20140         01/19/2021        $588.32     #20141      01/22/2021           $688.17




         #20142         01/25/2021        $747.98     #20143      01/25/2021           $820.58




         #20144         01/26/2021        $651.64     #20145      01/26/2021           $708.11




         #20146         01/26/2021        $687.49




                                                                                              Page6of6
       Case 3:20-bk-03561       Doc 31-6 Filed 02/15/21 Entered 02/15/21 12:08:47      Desc
                                    Payroll Checking Page 6 of 6
